Title: From Thomas Jefferson to the County Lieutenants of Hanover and Certain Other Counties, 12 March 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council March 12th 1781

You will be pleased to send effective men of your militia immediately to Williamsburg under proper officers. I would advise that they carry what good firelocks they have. Deficiencies I expect may be supplied.
I must beseech you to lose no Time in executing this order as the aid of these men is immediately wanting. Should the Call of such a Proportion of your militia render the prosecution of your Draught impracticable, you will be pleased to suspend the Draught until further Orders. I must expect your exertions to see that the full number be sent and that you inform me of it and the Time of their march. I am &c.,

T. J.

